PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
BHUSHAN et al.
Application No. 15/465,069
Filed: 21 Mar 2017
For: METHOD AND SYSTEM FOR CONTINUOUS MONITORING OF CARDIOVASCULAR HEALTH
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed March 31, 2021, to accept certified copies of foreign applications.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copies of Indian Patent Application Nos. 201641019157 and 201641019154 on October 23, 2020.  As such, all of above listed requirements have been fulfilled.

Petitioner is reminded that a new petition under 37 CFR 1.55(f) will be needed, including a showing of good and sufficient cause for the delay and petition fee, for acceptance of the priority documents for Indian Patent Application Nos. 201641019197 and 201641019151.

This application is being referred to the Technology Center Art Unit 3791 for further examination in due course.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET